___________

                                    No. 95-4036
                                    ___________


Connecticut Indemnity Company,             *
                                          *
              Plaintiff-Appellee,         *
                                          *
      v.                                  *
                                          *
Harris Transport Company,          *
                                          *
              Defendant-Appellant,         * Appeal from the United States
                                          * District Court for the
Mitchell Hogan; Ralph C. Hogan,            * Western District of Arkansas.
                                          *
              Defendants,                 *          [UNPUBLISHED]
                                          *
Vanliner Insurance Company,               *
                                          *
              Defendant-Appellant,         *
                                          *
Dorothy Ella (Dot) Thomas,    *
Personal Representative estate             *
of Kenneth Thomas,                        *
                                          *
              Defendant-Appellee.         *


                                 _____________

                            Submitted:   February 20, 1997

                            Filed:      March 14, 1997
                                  _____________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                            _____________

PER CURIAM.

      Harris Transport Company and Vanliner Insurance Company appeal the
district court's1 grant of summary judgment to Connecticut Indemnity
Company in this declaratory judgment action.        After de




  1
   The Honorable Jimm Larry Hendren, United states District Judge
for the Western District of Arkansas.
novo   review,   we    believe   the   district   court's   decision   was   correct.
Accordingly, we affirm.       See 8th Cir. R. 47B.


       A true copy.


            Attest:


                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-